Citation Nr: 1106867	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  05-36 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for shell fragment wound scar, left anterior shin.

2.  Entitlement to an initial compensable evaluation for chronic 
pruritis and intermittent rash.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy, left foot.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy, right foot.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy, left hand.

6.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy, right hand.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions in February 2003 
and July 2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  Since the initial grant of service connection, the Veteran's 
shell fragment wound scar, left anterior shin, has been 
manifested by a non-raised scar, measuring 2.5 centimeters (cm) 
long by 8 millimeters (mm) wide, that is tender at times, 
markedly hypopigmented, nonadherent, without ulceration or 
breakdown of the skin, without underlying soft tissue damage, and 
does not cause any limitation of movement or function.

2.  Prior to August 30, 2002, the Veteran's service-connected 
chronic pruritis and intermittent rash was manifested by discrete 
subepithelial papules which were firm, but not tender, and freely 
movable, without erythema or fluctuates on the overlying skin, no 
active rash on the chest or shoulders, but very small 
hypopigmented macules between the shoulder blades.  

3  Subsequent to August 30, 2002, the Veteran's service-connected 
chronic pruritis and intermittent rash was manifested by xerosis 
of the waist, axillae, back, and legs, that affected less than 1 
percent of the Veteran's entire body, and 0 percent of exposed 
areas of his body, with no disfigurement of the face and neck, 
and no exudation, extensive lesions, ulcerations, exfoliation, 
crusting, or systemic or nervous manifestations; no 
corticosteroids, immunosuppressive drugs, UVB, PUVA, or electron 
beam therapy used; and which did not result in functional 
impairment, systemic symptoms, malignancy, or neoplasm.  

4.  Since the initial grant of service connection, the Veteran's 
peripheral neuropathy, left foot, has been manifested by no more 
than mild diabetic peripheral neuropathy, with normal strength, 
and subjective complaints of burning, tingling, and numbness of 
the lower left leg and foot.

5.  Since the initial grant of service connection, the Veteran's 
peripheral neuropathy, right foot, has been manifested by no more 
than mild diabetic peripheral neuropathy, with normal strength, 
and subjective complaints of burning, tingling, and numbness of 
the lower right leg and foot.

6.  Since the initial grant of service connection, the Veteran's 
peripheral neuropathy, left hand, has been manifested by no more 
than mild diabetic peripheral neuropathy, with normal strength, 
and subjective complaints of burning, tingling, and numbness of 
the left upper extremity.

7.  Since the initial grant of service connection, the Veteran's 
peripheral neuropathy, right hand, has been manifested by no more 
than mild diabetic peripheral neuropathy, with normal strength, 
and subjective complaints of burning, tingling, and numbness of 
the right upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for shell fragment wound scar, left anterior shin, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7804 (prior to and after August 
30, 2002).

2.  Prior to August 30, 2002, the criteria for an initial 
compensable evaluation for chronic pruritis and intermittent rash 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7899-7801, et. seq. (2001).

3.  Subsequent to August 30, 2002, the criteria for a 10 percent 
disability evaluation, but no more, for chronic pruritis and 
intermittent rash have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806, 
7829 (prior to and after August 30, 2002).

4.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy, left foot, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.123, 
4.124a, Diagnostic Code 8621 (2010).

5.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy, right foot, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.123, 
4.124a, Diagnostic Code 8621 (2010).

6.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy, left hand, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.123, 
4.124a, Diagnostic Code 8615 (2010).

7.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy, right hand, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.123, 
4.124a, Diagnostic Code 8615 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims for service connection for shell fragment 
wound scar, left anterior shin, and for chronic pruritis and 
intermittent rash were granted by a February 2003 rating 
decision, effective from May 27, 1999.  The Veteran's claims for 
service connection for peripheral neuropathy of the bilateral 
hands and feet were granted by a July 2006 rating decision, 
effective from November 30, 2005.  The Veteran timely appealed 
both of these rating decisions seeking increased initial 
evaluations for each of these conditions.

Once service connection is granted, the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's available service 
treatment records, as well as his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
RO also scheduled VA examinations to determine the severity of 
the Veteran's service-connected disabilities.  The most recent VA 
examinations in March 2010 were conducted by VA physicians that 
had reviewed the Veteran's claims file, treatment records, 
examined the Veteran, and included rationales for the conclusions 
reached therein.  The Board therefore concludes that these 
examinations are adequate for evaluation purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  
Moreover, the Veteran has not claimed that any of these 
examinations were inadequate.  Id.  Finally, there is no sign in 
the record that additional evidence relevant to the issues being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In June 2009, the Board remanded this matter to the RO for 
additional evidentiary development, including obtaining the 
Veteran's updated VA treatment records and scheduling him for VA 
examinations to ascertain the current severity of his service-
connected disabilities on appeal.  The RO subsequently obtained 
the Veteran's updated VA treatment records, and also scheduled 
him for VA examinations in March 2010.  Accordingly, the 
directives of the Board's June 2009 remand have been 
accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992). 

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  See 38 C.F.R. § 4.2 (2010); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the 
initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative of 
the degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous. . . ."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.

Throughout its deliberation, the Board has not overlooked the 
Veteran's and his representative's written statements, as well as 
the Veteran's statements to his VA examiners.  In this regard, 
the Board finds that the Veteran's statements are competent and 
credible evidence as to what he observes and feels, and others' 
statements are competent evidence as to what they observe.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Accordingly, the Board has considered these statements in making 
its findings.  



A.  Shell Fragment Wound Scar, Left Anterior Shin

The Veteran's shell fragment wound scar, left anterior shin, was 
assigned a 10 percent initial disability rating, effective from 
May 1999, pursuant to Diagnostic Code 5312.  Diagnostic Code 
5312, which is under the foot and leg anatomical region, provides 
for evaluations for disability of Muscle Group XII.  The function 
of these muscles is as follows: dorsiflexion (1); extension of 
toes (2); stabilization of arch (3).  The muscles include the 
anterior muscles of the leg: (1) tibialis anterior; (2) extensor 
digitorum longus; (3) extensor hallucis longus; (4) peroneus 
tertius.  Muscle disability under this provision is evaluated as 
follows: slight (0 percent); moderate (10 percent); moderately 
severe (20 percent); and severe (30 percent).  38 C.F.R. § 4.73, 
Diagnostic Code 5312.

The factors to be considered in evaluating disabilities residual 
to healed wounds involving muscle groups are set forth in 38 
C.F.R. §§ 4.55, 4.56 (2010).  A muscle injury evaluation will not 
be combined with a peripheral nerve paralysis evaluation of the 
same body part unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).

Initially, the Board finds that the Veteran's shell fragment 
wound scar, left anterior shin, is most appropriately rated as 10 
percent disabling pursuant to Diagnostic Code 7804, used in 
rating unstable or painful scar(s).  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Specifically, the evidence does not show a 
muscle injury to the Veteran's left shin area.  A December 1966 
service treatment record noted a superficial gunshot wound to the 
Veteran's right knee.  His September 1968 separation examination 
noted findings of a scar on the left lower leg.  The report noted 
that his lower extremities were normal.  Post service treatment 
reports also fail to document a muscle injury to the left lower 
extremity.  Most recently, a March 2010 VA examination of the 
shell fragment wound scar.  Physical examination revealed no 
underlying soft tissue damage and no atrophy.  The report also 
noted 5/5 strength at the ankles, bilaterally.  The report 
concluded with a final diagnosis of shell fragment wound scar of 
the left shin.  In similar fashion, a July 2006 VA treatment 
report noted that the Veteran's lower extremities exhibited 5/5 
motor strength, and that he had a normal gait.  In the absence of 
a muscle injury, the Board concludes that the Veteran's shell 
fragment wound scar, left anterior shin, is most appropriately 
rated as a scar under 38 C.F.R. § 4.118.

During the appeal period, the criteria for rating skin 
disabilities were revised, effective on August 30, 2002.  Compare 
38 C.F.R. § 4.118 (2001), with 38 C.F.R. § 4.118 (2010).  A new 
rule may not extinguish any rights or benefits the claimant had 
prior to enactment of the new rule.  VAOPGCPREC 07-03, 69 Fed. 
Reg. 25179 (2004).  However, if the revised version of the 
regulation is more favorable, the implementation of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.  If the former version is more 
favorable, VA can apply the earlier version of the regulation for 
the period prior to, and from, the effective date of the change.  
38 U.S.C.A. § 5110 (West 2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  In this case, either the old or revised rating 
criteria may apply, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000; 65 
Fed. Reg. 33422 (2000).  

In October 2008 the regulations pertaining to the evaluation of 
scars were amended a second time, effective October 23, 2008.  
However, these regulatory changes only apply to applications 
received by VA on or after October 23, 2008, or if the Veteran 
requests review under the clarified criteria.  See 73 Fed. Reg. 
54708 (Sept. 23, 2008).  As neither situation applies in this 
case, the Board finds the 2008 revisions to be inapplicable.

Under Diagnostic Code 7804, in effect prior to and after August 
30, 2002, a maximum 10 percent disability rating is warranted for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Under the Rating Schedule, effective from August 30, 2002, scars 
on other than the head, face, or neck that are deep or cause 
limited motion are rated as 10 percent disabling if they cover an 
area or areas exceeding 6 square inches (39 square centimeters).  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).  Superficial 
scars, on other than the head, face, or neck, that do not cause 
limited motion and encompass an area or areas at least 144 square 
inches (929 square centimeters) warrant a 10 percent evaluation 
under Diagnostic Code 7802.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2010).  Under Diagnostic Code 7803, superficial scars that 
are also unstable warrant a 10 percent evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7803 (2010).  Diagnostic Code 7805 
provided that other scars could be rated on limitation of 
function of the affected area.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2010).  

Notes to 38 C.F.R. § 4.118 differentiated between deep and 
superficial scars, by explaining that deep scars are those with 
underlying tissue damage.  In addition, an unstable scar was 
specified as one where, for any reason, there was frequent loss 
of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7804, Notes (2010).  

A March 2010 VA examination of the skin reported the Veteran's 
complaints of a tender scar on his left mid shin area, which 
occasionally breaks down and produces clear fluid drainage.  The 
physical examination revealed a linear scar over the anterior 
aspect of the shin, which is vertically oriented and measures 2.5 
cm in length and 8 mm in width.  The report noted that the scar 
was not raised.  The VA examiner also noted that there was no 
underlying soft tissue damage and no atrophy.  There was also no 
ulceration, breakdown of the skin, inflammatory, or edema.  There 
was no induration or inflexibility of skin near the scar or 
limitation of movement due to the scar, and no disfigurement.  
The report concluded with a final diagnosis of shell fragment 
wound scar of the left shin.  Prior VA examinations for scars in 
August 1999 and July 2006 noted that the Veteran's scar was not 
tender.

As is shown by the evidence, Diagnostic Codes 7801 through 7803 
and 7805 are inapplicable, as they do not provide for a rating in 
excess of the currently assigned 10 percent evaluation.  
Specifically, the Veteran's shell fragment wound scar, left 
anterior shin, has been manifested by a non-raised scar, 
measuring 2.5 cm long by 8 mm wide, and is tender at times, 
nonadherent, without ulceration or breakdown, no underlying soft 
tissue damage, and does not cause any limitation of movement or 
function.

Throughout the appeal period, the Veteran's shell fragment wound 
scar, left anterior shin, has been manifested by a non-raised 
scar, measuring 2.5 cm long by 8 mm wide, that is tender at 
times, markedly hypopigmented, nonadherent, without ulceration or 
breakdown, without underlying soft tissue damage, and does not 
cause any limitation of movement or function.  In light of the 
foregoing, the Board is unable to find that the medical evidence 
of record supports assignment of a disability rating greater than 
10 percent for the Veteran's service-connected shell fragment 
wound scar, left anterior shin at any time during the appeal 
period.  See Fenderson, 12 Vet. App. at 126.  As the 
preponderance of the evidence is against an initial rating in 
excess of 10 percent for the service-connected shell fragment 
wound scar of the left anterior shin, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Chronic Pruritis and Intermittent Rash

The Veteran is seeking a compensable initial evaluation for his 
service-connected chronic pruritis and intermittent rash.  The RO 
has assigned a noncompensable disability rating to this condition 
pursuant to Diagnostic Codes 7899-7829.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code requires 
use of an additional diagnostic code to identify the basis for 
the evaluation assigned.  38 C.F.R. § 4.27 (2010).  Diagnostic 
Code 7829 is used in rating chloracne.  

During the pendency of this appeal, the criteria for rating 
disabilities of the skin were amended effective August 30, 2002.  
Compare 38 C.F.R. § 4.118 (2001), with 38 C.F.R. § 4.118 (2010).  
Although the criteria for rating skin disorders, including scars, 
were also amended effective October 23, 2008, the criteria 
effective from that date are not applicable to this claim because 
the Veteran's claim was received prior to that date and he has 
not requested VA to adjudicate the claim under those criteria.  
See 73 Fed. Reg. 54708 (2008).  

An August 1999 VA examination for scars reported the Veteran's 
contentions concerning his chronic generalized pruritis.  He 
indicated that maybe once a month he will have an actual 
hyperpigmented raised rash, which generally occurs on his back 
and chest.  He also reported having a few small cyst-like lesions 
on his abdomen.  Physical examination revealed three discrete .5 
cm subepithelial papules which were firm, but not tender, and 
freely movable, without erythema or fluctuates on the overlying 
skin, consistent with sebaceous cyst or dermoid cyst.  The report 
found no active rash on the chest or shoulders, but noted some 
very small hypopigmented macules between the shoulder blades.  
The report concluded with a diagnosis of chronic pruritis with 
intermittent rash, more likely than not related to the Veteran's 
inservice exposure to Agent Orange.  

Prior to August 30, 2002, there was no diagnostic code 
specifically applicable to evaluating chloracne.  When an 
unlisted condition is encountered it is permissible to rate that 
condition under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  
Thus, prior to August 30, 2002, the Board finds that the 
Veteran's skin condition to be most analogous to eczema.

Prior to August 30, 2002, Diagnostic Code 7806 provided a 
noncompensable evaluation for eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface or 
small area.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  A 
10 percent evaluation was warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation was warranted for eczema 
with constant exudation or itching, extensive lesions, or marked 
disfigurement.  A maximum evaluation of 50 percent was warranted 
for eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or for instances in which 
the condition was especially repugnant. 

In this case, the evidence of record prior to August 30, 2002, 
does not show a skin disorder that results in exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  Id.  Accordingly, the preponderance of the 
evidence is against an initial compensable evaluation under the 
Rating Schedule prior to August 30, 2002 (2010).  

Effective August 30, 2002, Diagnostic Code 7829 was added to the 
criteria for rating disabilities of the skin.  This diagnostic 
code specifically pertains to evaluating chloracne, which the 
Board concludes is most analogous to the Veteran's service-
connected chronic pruritis and intermittent rash.  38 C.F.R. § 
4.118, Diagnostic Code 7829 (2010).

Effective August 30, 2002, chloracne is rated as disfigurement of 
the head, face or neck under Diagnostic Code 7800; as scars under 
Diagnostic Codes 7801, 7802, 7803, 7804, or 7805; or as the 
chloracne itself; depending on the predominant disability.  Id. 

A noncompensable evaluation for chloracne is warranted for 
superficial acne (comedones, papules, pustules, superficial 
cysts) of any extent.  A 10 percent evaluation for chloracne is 
warranted for deep acne (inflamed nodules and pus-filled cysts) 
affecting less than 40 percent of the face and neck, or for deep 
acne other than on the face or neck.  A maximum evaluation of 30 
percent for chloracne is warranted for deep acne affecting 40 
percent or more of the face and neck.  Id. 

Effective August 30, 2002, Diagnostic Code 7806, used in rating 
eczema, provided that a noncompensable rating is warranted for 
dermatitis or eczema covering less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).  A 10 
percent rating is warranted for dermatitis or eczema covering at 
least 5 percent, but less than 20 percent of the entire body, or 
at least 5 percent, but less than 20 percent, of the exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs requires for a 
total duration of less than six weeks during the past 12-month 
period.  Id.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or of exposed areas is affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 weeks 
or more, but not constantly, during the past 12 month period.  
Id.  The next and highest rating under this diagnostic code, a 60 
percent rating, is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required during 
the past 12-month period.  Id. 

In support of his claim, the Veteran has reported having an 
intermittent rash, more severe in warm weather, which affects his 
arm pits, back, waist, sides, and groin areas.  He contends that 
this condition makes his skin tender at times.  

A September 2003 VA examination of the skin noted the Veteran's 
complaints of intermittent pruritic rash on his abdomen.  The 
report noted that there was no scarring or disfigurement from 
this condition, and that it involved less than one percent of the 
Veteran's exposed skin area.  The report concluded with diagnoses 
of shoulder nevus, two soft angiolipomas of the abdomen, leg 
dermatofibroma, and no abdominal dermatitis at that time.  

A December 2004 VA examination of the skin reported the Veteran's 
complaints of lesions over his body, and a cyst on his abdomen.  
Physical examination revealed a few hyperpigmented papules on the 
trunk, a small keloid on the left upper shoulder, and xerosis on 
the lower flanks, bilaterally.  The report concluded with a 
diagnosis of xerosis.

A December 2003 VA treatment report noted a pea-sized 
hypopigmented raised circular lesion without abrasions or 
excorciations on the back.  A July 2004 VA treatment report noted 
findings of an intradermal nevus on the left upper shoulder, a 
cyst on the abdomen, and dermatofibroma on the leg.  An April 
2005 VA treatment report noted an assessment of likely tinea 
versicolor on the waist and axilla.  A June 2005 VA treatment 
report noted findings of tinea versicolor which was stable, but 
still itched on occasion.  VA prescription records indicate that 
the Veteran's skin disorders had been treated with clotrimazole, 
hydrocortisone, triamcinolone acetonide, bacitracin zinc, and 
hydroquinone ointments and creams. 

An April 2007 VA treatment report noted the Veteran's complaints 
of returning Agent Orange symptoms.  He reported an itching rash 
under his arm pit, waist, and around both sides of his body.  

An August 2009 VA treatment report noted that the Veteran's face 
and neck were clear.  It also noted that there were scattered 
firm 2 to 5 mm black papules on his arms; mild xerosis; a few 
scattered black papules on his legs; and mild scaling of the 
plantar surface of the feet.  The report concluded with an 
assessment of tinea pedia, onychomycosis, dermatofibromas, and 
xerosis.  

In March 2010, the Veteran underwent a VA examination of the 
skin.  The VA examiner noted that the Veteran's claims file had 
been reviewed.  The Veteran reported that overall his skin 
disorder was stable, worse in the summer, and affected the areas 
of his waist, axillae, neck, and groin.  The physical examination 
revealed xerosis of the waist, axillae, back, and legs.  The 
report noted that there was no disfigurement of the face and 
neck, and no exudation, extensive lesions, ulcerations, 
exfoliation, crusting, or systemic or nervous manifestations.  
The VA examiner noted that the course of this condition was 
intermittent, and non-worsening.  The examiner also noted that no 
corticosteroids, immunosuppressive drugs, UVB, PUVA, or electron 
beam therapy were used.  The report indicated that this condition 
affected less than 1 percent of the Veteran's entire body, and 0 
percent of exposed areas of his body.  The report also noted that 
it did not result in functional impairment, systemic symptoms, 
malignancy, or neoplasm.  The report concluded with a diagnosis 
of xerosis, which the VA examiner opined was more likely than not 
related to the Veteran's inservice related xerosis and rash.  

The Veteran's contentions, along with the findings noted in his 
medical record, indicate that his service-connected chronic 
pruritis and intermittent rash is most appropriately rated as 10 
percent disabling but no more.  Specifically, the Board finds the 
most predominant disability of the Veteran's skin disorder to be 
analogous to chloracne manifested by deep acne (inflamed nodules 
and pus-filled) other than on the face or neck.  In making this 
determination, the Board does not find the Veteran's skin 
disorder analogous to a scar, or the rating criteria associated 
with scars, as the skin disorder is intermittent in nature.  
Accordingly, deep acne would be the predominant disability by 
analogy.  38 C.F.R. § 4.118, Diagnostic Code 7829.  A rating in 
excess of 10 percent is not warranted as this condition is not 
shown to be affecting 40 percent or more of Veteran's face and 
neck.  38 C.F.R. § 4.118, Diagnostic Code 7829.  

Moreover, this condition is not analogous to an eczema condition 
warranting a higher rating under either version of Diagnostic 
Code 7806, as it is not manifested by constant exudation or 
itching, extensive lesions, or marked disfigurement; and is not 
show to affect 20 to 40 percent of the entire body or of exposed 
areas, and this condition is not shown to require systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
for a total duration of 6 weeks or more, but not constantly, 
during any past 12 month period.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (prior to and after August 30, 2002).

Accordingly, a rating of 10 percent, but no more, is warranted 
for the Veteran's service-connected chronic pruritis and 
intermittent rash from the effective date of the revised 
criteria.  38 U.S.C.A. § 5110 (West 2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 
(2000).  In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against the Veteran's claim for a rating in 
excess of 10 percent, at any time during the period pertinent to 
this appeal, the doctrine is not for application.  Gilbert, 1 
Vet. App. at 56; see also Fenderson, 12 Vet. App. at 126.

C.  Peripheral Neuropathy of the Feet

The Veteran's peripheral neuropathy of the right and left feet 
have each been rated 10 percent disabling, effective from 
November 30, 2005, under Diagnostic Code 8621.  Diagnostic Code 
8621 applies to neuritis of the external popliteal nerve, also 
called the common peroneal nerve.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe 
incomplete paralysis.  Absent organic changes, the maximum rating 
will be moderate, unless sciatic nerve involvement is shown.  38 
C.F.R. § 4.123.  When the involvement is wholly sensory, the 
rating should be for the mild or at most the moderate degree and 
the rating is assigned for unilateral involvement.  When 
bilateral, combine with the application of the bilateral factor.  
38 C.F.R. § 4.124(a).

Under Diagnostic Code 8621, a 10 percent rating requires mild 
incomplete paralysis of the common peroneal nerve.  A 20 percent 
evaluation requires moderate incomplete paralysis of the common 
peroneal nerve.  A 30 percent rating requires severe incomplete 
paralysis.  A 40 percent disability rating is warranted for 
complete paralysis as shown by complete foot drop and slight 
droop of the first phalanges of all toes, cannot dorsiflex the 
foot, extension of proximal phalanges is lost, abduction of foot 
is lost and adduction is weakened, with anesthesia covering the 
entire dorsum of the foot and toes.  38 C.F.R. § 4.124(a), 
Diagnostic Code 8621.

After reviewing the Veteran's claims file, the Board concludes 
that the Veteran's peripheral neuropathy of the right foot and 
left foot have been manifested by symptoms most analogous to mild 
incomplete paralysis of the common peroneal nerve.  While the 
Board accepts the Veteran's complaints of burning, tingling, and 
numbness in the lower legs and feet, these manifestations are no 
worse than disability produced by mild incomplete paralysis of 
the common peroneal nerve.  Id. 

A June 2006 VA examination for diabetes mellitus concluded with a 
diagnosis of peripheral neuropathy of the feet and hands.  The 
report noted that motor examination at that time revealed normal 
tone and strength throughout, and sensory examination revealed 
mild stocking-type distribution sensory loss to touch and 
vibratory sense.  The report noted that the Veteran's gait was 
normal-based.  A July 2006 VA treatment report noted findings of 
5/5 strength in the lower extremities, and a normal gait.

Physical examination of the Veteran completed during his March 
2010 VA peripheral nerves examination revealed 5/5 strength at 
the ankles, bilaterally.  The report noted that sensation was 
intact to pain and temperature in the lower extremities, and 
light touch was diminished below the ankles.  The report found 
that procioception was mildly diminished in the feet, and 
vibratory sense was moderately impaired below the ankles.  The 
report also noted that the Veteran's gait and station were 
normal.  Based on these findings, the VA examiner diagnosed mild 
diabetic peripheral neuropathy of the legs.  

As motor weakness is not shown, these manifestations are no worse 
than mild incomplete paralysis of the common peroneal nerve.  If 
motor involvement was also shown, a 20 percent rating would be 
considered; however, because motor involvement, or worse 
manifestations, are not shown, the criteria for a 20 percent or 
greater rating are not met for either lower extremity.  38 C.F.R. 
§ 4.124(a), Diagnostic Code 8621.

The evidence does not demonstrate distinct time periods in which 
the service-connected disabilities of the right and left lower 
extremities exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, and therefore, 
staged ratings are not warranted.  Fenderson, 12 Vet. App. at 
126.

After considering all the evidence of record, including the 
testimony by the Veteran and the August 2009 statement from his 
spouse, the Board finds that the preponderance of the evidence is 
against increased initial evaluations in excess of 10 percent for 
peripheral neuropathy of the right foot and left foot.  Because 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 56.  

D.  Peripheral Neuropathy of the Hands

The Veteran's diabetic peripheral neuropathy of the right and 
left upper extremities have each been rated 10 percent disabling 
under Diagnostic Code 8615, which pertains to paralysis of the 
median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8615.  The 
evidence in this case indicates that the Veteran is right-handed.  

The criteria for evaluating the severity or impairment from 
neuritis of the median nerve is set forth under Diagnostic Code 
8615.  Id.  Under Diagnostic Code 8615, a 10 percent rating is 
warranted for mild incomplete paralysis of the median nerve.  A 
20 percent rating is warranted for moderate incomplete paralysis 
of the minor extremity.  A 30 percent rating is warranted for 
moderate incomplete paralysis of the median nerve in the major 
extremity.  A 40 percent rating requires severe incomplete 
paralysis of the median nerve in the minor extremity, and a 50 
percent rating is warranted for severe incomplete paralysis of 
the median nerve in the major extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8615. 

A June 2006 VA examination for diabetes mellitus concluded with a 
diagnosis of peripheral neuropathy of the feet and hands.  The 
report noted that motor examination revealed normal tone and 
strength throughout, and sensory examination revealed mild 
stocking-type distribution sensory loss to touch and vibratory 
sense.  The report also found decreases in touch in the 
fingertips.  A July 2006 VA treatment report noted findings of 
5/5 strength in the upper extremities.

Physical examination of the Veteran completed during his March 
2010 VA peripheral nerves examination revealed 5/5 grip strength, 
bilaterally.  The examination report noted that sensation was 
intact to pain and temperature in the upper extremities, and 
light touch was diminished below the wrists.  The Veteran's 
vibratory sense was moderately impaired below the upper 
extremities below the wrists.  Based on these findings, the VA 
examiner diagnosed mild diabetic peripheral neuropathy of the 
arms.  

The findings in the medical records support a conclusion that the 
Veteran has diabetic neuropathy in both the right and left upper 
extremities, which results in pain and decreased sensation.  
There is no evidence, however, of muscle atrophy or decreased 
strength.  The Board therefore finds that the Veteran's upper 
extremity diabetic neuropathy symptoms are primarily sensory in 
nature and compatible with an incomplete paralysis of the median 
nerve that is mild in degree.  Accordingly, the Board finds that 
a rating in excess of 10 percent is not warranted for either 
upper extremity.  The Board finds no evidence of organic changes, 
such as muscle atrophy or trophic changes, which would warrant a 
higher rating or demonstrate more than a mild degree of 
incomplete paralysis of the median nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8615.

Based on the preponderance of the evidence, the Board does not 
find an initial rating in excess of 10 percent to be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. at 126; Gilbert, 1 Vet. App. at 56.

E.  Other Considerations

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria under the Schedule reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is adequate, and no referral is 
required. 

With respect to his service-connected left anterior shin shell 
fragment wound scar, the Board finds that the Veteran's 
disability picture is not so unusual or exceptional in nature as 
to render the 10 percent rating inadequate.  The service-
connected left anterior shin shell fragment wound scar is 
evaluated as a skin disorder pursuant to 38 C.F.R. § 4.118, the 
criteria of which is found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by this disability.  Id.  Since the initial grant of 
service connection, the Veteran's shell fragment wound scar, left 
anterior shin, has been manifested by a non-raised scar, 
measuring 2.5 cm long by 8 mm wide, that is tender at times, 
markedly hypopigmented, nonadherent, without ulceration or 
breakdown of the skin, without underlying soft tissue damage, and 
does not cause any limitation of movement or function.  When 
comparing this disability picture with the symptoms contemplated 
by the Rating Schedule, the Board finds that the Veteran's 
disability picture is congruent with the disability picture 
represented by a 10 percent disability rating.  A rating in 
excess of 10 percent is provided for certain manifestations of 
left anterior shin shell fragment wound scar, but the medical 
evidence demonstrates that those manifestations are not present 
in this case.  The criteria for a 10 percent rating reasonably 
describe the Veteran's disability level and symptomatology and, 
therefore, the schedular evaluation is adequate and no referral 
is required.  See 38 C.F.R. § 4.118; see also VAOGCPREC 6-96; 61 
Fed. Reg. 66749 (1996). 

With respect to his service-connected chronic pruritis and 
intermittent rash prior to August 30, 2002, the Board finds that 
the Veteran's disability picture is not so unusual or exceptional 
in nature as to render the noncompensable evaluation inadequate.  
The service-connected chronic pruritis and intermittent rash is 
evaluated as a skin disorder pursuant to 38 C.F.R. § 4.118, the 
criteria of which is found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by this disability.  38 C.F.R. § 4.118 (2001).  Prior to 
August 30, 2002, the Veteran's service-connected chronic pruritis 
and intermittent rash was manifested by discrete subepithelial 
papules which were firm, but not tender, and freely movable, 
without erythema or fluctuates on the overlying skin, no active 
rash on the chest or shoulders, but very small hypopigmented 
macules between the shoulder blades.  When comparing this 
disability picture with the symptoms contemplated by the Rating 
Schedule, the Board finds that the Veteran's disability picture 
is congruent with the disability picture represented by a 
noncompensable disability rating.  A rating in excess thereof is 
provided for certain manifestations of chronic pruritis and 
intermittent rash, but the medical evidence demonstrates that 
those manifestations are not present in this case.  Prior to 
August 30, 2002, the criteria for a noncompensable rating 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the schedular evaluation is 
adequate and no referral is required.  See 38 C.F.R. § 4.118 
(2001); see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Subsequent to August 30, 2002, the Board finds that the Veteran's 
disability picture is not so unusual or exceptional in nature as 
to render the assigned 10 percent rating inadequate.  The 
service-connected chronic pruritis and intermittent rash is 
evaluated as a skin disorder pursuant to 38 C.F.R. § 4.118, the 
criteria of which is found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by this disability.  38 C.F.R. § 4.118 (2010).  Subsequent 
to August 30, 2002, the Veteran's service-connected chronic 
pruritis and intermittent rash was manifested by xerosis of the 
waist, axillae, back, and legs, that affected less than 1 percent 
of the Veteran's entire body, and 0 percent of exposed areas of 
his body, with no disfigurement of the face and neck, and no 
exudation, extensive lesions, ulcerations, exfoliation, crusting, 
or systemic or nervous manifestations; no corticosteroids, 
immunosuppressive drugs, UVB, PUVA, or electron beam therapy 
used; and which did not result in functional impairment, systemic 
symptoms, malignancy, or neoplasm.  When comparing this 
disability picture with the symptoms contemplated by the Rating 
Schedule, the Board finds that the Veteran's disability picture 
is congruent with the disability picture represented by the 
assigned 10 percent disability rating.  A rating in excess 
thereof is provided for certain manifestations of chronic 
pruritis and intermittent rash, but the medical evidence 
demonstrates that those manifestations are not present in this 
case.  Subsequent to August 30, 2002, the criteria for a 10 
percent disability rating reasonably describe the Veteran's 
disability level and symptomatology and, therefore, the schedular 
evaluation is adequate and no referral is required.  See 38 
C.F.R. § 4.118 (2010); see also VAOGCPREC 6-96; 61 Fed. Reg. 
66749 (1996).

With respect to his service-connected peripheral neuropathy of 
the upper and lower extremities, the Board finds that the 
Veteran's disability picture is not so unusual or exceptional in 
nature as to render the 10 percent evaluations inadequate.  The 
service-connected peripheral neuropathy of the upper and lower 
extremities are evaluated as a diseases of the peripheral nerves 
pursuant to 38 C.F.R. § 4.124a, the criteria of which is found by 
the Board to specifically contemplate the level of occupational 
and social impairment caused by this disability.  38 C.F.R. § 
4.124a.  The Veteran's service-connected peripheral neuropathy of 
the upper and lower extremities were manifested by mild 
incomplete paralysis of the involved nerves.  When comparing this 
disability picture with the symptoms contemplated by the Rating 
Schedule, the Board finds that the Veteran's disability picture 
is congruent with the disability picture represented by a 10 
percent disability rating for each involved extremity.  Rating in 
excess thereof is provided for certain manifestations of 
peripheral neuropathy of the upper and lower extremities, but the 
medical evidence demonstrates that those manifestations are not 
present in this case.  The criteria for a 10 percent disability 
rating for each involved extremity reasonably describes the 
Veteran's disability level and symptomatology and, therefore, the 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.124a; see also VAOGCPREC 6-96; 61 Fed. Reg. 
66749 (1996). 


ORDER

An initial evaluation in excess of 10 percent for shell fragment 
wound scar, left anterior thigh, is denied.

Prior to August 30, 2002, an initial compensable evaluation for 
chronic pruritis and intermittent rash is denied.

Subsequent to August 30, 2002, an evaluation of 10 percent, but 
no more, for chronic pruritis and intermittent rash is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An initial evaluation in excess of 10 percent for peripheral 
neuropathy, left foot, is denied.

An initial evaluation in excess of 10 percent for peripheral 
neuropathy, right foot, is denied.

An initial evaluation in excess of 10 percent for peripheral 
neuropathy, left hand, is denied.

An initial evaluation in excess of 10 percent for peripheral 
neuropathy, right hand, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


